DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	At the outset, new claim 65 is being withdrawn from consideration as non-elected, since new claim 65 recites “wherein the mop member cleaning device comprises a cleaning roller, the cleaning roller is configured to clean the mop member arranged in the cleaning notch”, which is not readable on elected Species 1 (Figs. 1-23, 57 and 58) but instead is readable on non-elected Fig. 43 (in non-elected Species 4) Figs. 42-45; paragraph [0215] of the specification) (section 2. of the Non-Final Office action mailed 09 June 2022 regarding applicant’s election).

Claim Objections
3.	Claims 63-64 are objected to because of the following informalities:
	Claim 63, line 2, “scrapping” should read – scraping --.
	Claim 64, line 2, “scrapping” should read – scraping --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 46-51, 54 and 56-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 2006-158814 (hereinafter Kamata et al.).
As for claim 46, Kamata et al. discloses in Figs. 3 and 4, for example, a fixed terminal or base station 16 (Fig. 3) “configured to coupled to a tap water pipe and a drain pipe which are provided outside the base station” (not a positive limitation and also merely functional), wherein the base station 16 is “configured to use tap water supplied by the tap water pipe to clean a mop member of a cleaning robot” (not a positive limitation and also merely functional); and/or, the base station 16 is “configured to discharge dirty fluid after cleaning outside of the base station through the drain pipe” (not a positive limitation and also merely functional). It is noted claim 46 is written in alternative form at line 5 (“and/or”). As stated above, the “configured to” language of claim 46 does not impart any (further) patentable significance to the base station of claim 46 and merely requires the ability to so perform and Kamata’s base station 16 is still capable of being coupled to a tap water pipe (to use tap water) and a drain pipe (to discharge dirty fluid outside the base station) which are provided outside the base station 16.  Furthermore, absent any further specificity of what exactly constitutes a “base station”, in Kamata et al., a “base station” (part of fixed terminal 16) can merely be cleaning tank 21 along with entrance 17, slope 18 and stage 19 (in which self-propelled cleaner 1 is positioned/parked for cleaning the cleaning tools 12; Figs. 1, 3 and 4; paragraphs [0024] and [0025]) excluding the other components/parts of the fixed terminal 16, e.g., the water storage tanks 26, 27 and/or the dirty fluid storage tank 32 (Fig. 3; paragraph [0027]). In this context, the “configured to” language would be met at least for the drain pipe recitations since they are provided outside the base station (note, Kamata’s system of pipes, valves and pump 28, 29, 30, 31 and 33 outside the base station).
	As for claims 47 and 56, wherein the base station further comprises a mop member cleaning device (can be convex portions 22 and/or by cleaning liquid; paragraphs [0027] and [0028]) for cleaning the mop member of the cleaning robot (Figs. 1 and 2; it is also noted that claim 46 is written in the alternative and the drain part of claim 46 includes no mention of a cleaning robot). 
As for claims 48 and 57, wherein the mop member cleaning device (also) comprises a cleaning notch defined by the recessed area/space of cleaning tank 21 (Fig. 4) configured for accommodating the mop member during a process of the mop member cleaning device cleaning the mop member, and providing a containing space for cleaning liquid (Fig. 4).
As for claims 49 and 58, wherein the mop member cleaning device (also) comprises: a fluid inlet structure 28 connected with the cleaning notch and configured for conducting the cleaning liquid to enter the cleaning notch (Fig. 4; paragraph [0027]); and a fluid discharge structure (see opposite end from inlet 28 of cleaning tank 21 in Fig. 4) connected with the cleaning notch and configured for conducting the cleaning liquid after cleaning the mop member to be discharged outside of the cleaning notch (Fig. 3).
As for claims 50 and 59, wherein the drain pipe is connected with the cleaning notch through the fluid discharge structure to collect the dirty fluid after cleaning the mop member (Figs. 3 and 4 and as explained in claims 46 and 49 above). It is noted that claim 50 recites limitations in the alternative (“and/or” on line 3).
As for claims 51 and 60, wherein the fluid inlet structure 28 is disposed in the cleaning notch; and/or, the fluid discharge structure is disposed in the cleaning notch (Figs. 3 and 4). It is noted that claim 50 recites limitations in the alternative (“and/or” on line 2).
To avoid a redundant rejection, claim 54 is rejected similarly as claim 46 above. It will be added that Kamata et al. also discloses a cleaning robot system (Figs. 1-4; paragraphs [0001] and [0019]), comprising a self-propelled cleaner or cleaning robot 1 and a base station (as explained for claim 46 above) wherein the cleaning robot 1 is arranged independent to the base station and configured for cleaning a floor surface (Figs. 1 and 2).

7.	Claims 46-48, 54, 56, 57, 63 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 2016-59677 (hereinafter Ogino).
	As for claim 46, Ogino discloses in Figs. 2 and 5-7, for example, a base station defined by mop regeneration mat 3 and/or dust collector 1 (Fig. 5; paragraphs [0067], [0091] and [0120])) “configured to coupled to a tap water pipe and a drain pipe which are provided outside the base station” (not a positive limitation and also merely functional), wherein the base station 1, 3 is “configured to use tap water supplied by the tap water pipe to clean a mop member of a cleaning robot” (not a positive limitation and also merely functional); and/or, the base station 1, 3 is “configured to discharge dirty fluid after cleaning outside of the base station through the drain pipe” (not a positive limitation and also merely functional). It is noted claim 46 is written in alternative form at line 5 (“and/or”). As stated above, the “configured to” language of claim 46 does not impart any (further) patentable significance to the base station of claim 46 and merely requires the ability to so perform and Ogino’s base station 1, 3 is still capable of being coupled to a tap water pipe to use tap water and/or a “drain” pipe (to discharge dirty fluid outside the base station) at or through connection at L-shaped (suction) pipe 45 at port (suction) 41 (where suction hose 10 is inserted/connected to) and which are provided outside the base station (at the top of main body case 40 where suction hose 10 extends outside the base station in Fig. 2; paragraphs [0038]-[0040]). 
	As for claims 47 and 56, wherein the base station further comprises (or is defined by) a mop member cleaning device defined by dust collector 1 or main body case 40 for cleaning the mop member of the cleaning robot (Figs. 2 and 5-7; paragraph [0120]).
As for claims 48 and 57, wherein the mop member cleaning device (also) comprises a cleaning notch at intake port 4 (as well as the area just inside the intake port 4 in the main body case 40; Figs. 2 and 5) “configured for accommodating the mop member during a process of the mop member cleaning device cleaning the mop member” (merely functional but see Fig. 5 and paragraph [0120]), and providing a “containing” space for cleaning liquid (inside the intake port 4 in the main body case 40; Figs. 2 and 5).
To avoid a redundant rejection, claim 54 is rejected similarly as claim 46 above. It will be added that Ogino also discloses a cleaning robot system (Figs. 5-7; paragraphs [0068] and [0120]), comprising a self-propelled cleaner or cleaning robot 31 and a base station (as explained for claim 46 above) wherein the cleaning robot 31 is arranged independent to the base station and configured for cleaning a floor surface (Figs. 5-7). 
	As for claims 63 and 64, wherein a notch (space inside the intake port 4) of the cleaning notch is provided with a scraping and blocking member at scraping plate 43 (Figs. 2 and 5; paragraph [0120]) “for scraping off rubbish stuck to the mop member during the mop member passing the scraping and blocking member before getting in the cleaning notch” (merely functional but see Figs. 2 and 5; paragraph [0120]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 52, 53, 55, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al.
	As for claims 52 and 61 reciting wherein the mop member cleaning device comprises two fluid inlet structures, and the two fluid inlet structures are arranged in the cleaning notch, it is noted that Kamata et al. already teaches provision of two separate cleaning liquid tanks 26, 27 (tank 26 for cleaning water and tank 27 for cleaning liquid; paragraph [0027]) with separate controlling valves 30, 31 for controlling flow into the cleaning notch and would be well within the capabilities of one skilled in the art to have designed such an arrangement of two fluid inlet structures arranged in the cleaning notch for improved or more accurate control/monitoring/mixing of the separate water and cleaning liquid flows. The limitation that the inlets are symmetrically arranged with respect to a central axis of a width direction of the mop member cleaning device would also entail a mere design choice and for optimum flow paths (Figs. 3 and 4).
	As for claims 53 and 62 reciting wherein the fluid discharge structure is disposed between the two fluid inlet structures, and the two fluid inlet structures are symmetrically arranged with respect to the fluid discharge structure, similar as for claim 52 above, such feature would also entail a mere design choice and for optimum flow paths (Figs. 3 and 4).
	As for claim 55 reciting further comprising a control device configured to control the mop member to rotate at a lower rotation speed for a period of time after the cleaning of the mop member is finished, and then control the mop member to accelerate the rotation speed, Kamata et al. specifically teaches that efficient cleaning of the cleaning tool 12 can be performed and a cleaning tool motor can be provided as a means for rotationally driving the cleaning tool in which case the rotation speed of the cleaning tool motor can be switched and cleaning is performed when cleaning the floor and after returning to the fixed terminal (base station 16) and “it is possible to set the rotation speed of the cleaning tool motor to an appropriate speed when cleaning the tool” (paragraph [0013]; there is also a control unit recited in paragraph [0009]). Thus given the teaching of Kamata et al. (Kamata et al. is capable of performing the intended function (speeds)), it is well within the capabilities of one skilled in the art to carry out the specific controlling of the mop member to rotate at a lower rotation speed for a period of time after the cleaning of the mop member is finished, and then control the mop member to accelerate the rotation speed, for optimum/efficient centrifugal drying of the mop member. Kamata et al. also addresses the specific problem of the instant application in preventing excessive moisture or unnecessary wetness of the mop member after cleaning of the mop member is completed (paragraph [0012]).

Conclusion
11.	Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive.
	Applicant’s arguments are deemed adequately addressed and explained by the above art rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723